Citation Nr: 1722204	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-28 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of the Veteran's service-connected residuals of a left total knee arthroplasty and residuals of a fractured right femur (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim for an increased rating for residuals of a left total knee arthroplasty (then characterized as traumatic arthritis of the left knee), and residuals of a fractured right femur.

This case was previously before the Board in July 2015, where the Board found that the issue of entitlement to a TDIU was "part and parcel" of the Veteran's increased rating claims then on appeal and, subsequently, remanded the issue for further development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO denied the Veteran's claim, as reflected in the June 2016 supplemental statement of the case, and returned the claim to the Board for further appellate review.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected residuals of a left total knee arthroplasty and his residuals of a fractured right femur.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to the Veteran's service-connected residuals of a left total knee arthroplasty and residuals of a fractured right femur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2015.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a supplemental statement of the case in June 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's contentions.  Neither the Veteran, nor the Veteran's representative, has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Furthermore, the Veteran was provided with VA examinations in September 2006, November 2006, March 2011, October 2012, and December 2015.  Review of these examination reports reveal that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board also finds that there was substantial compliance with the Board's July 2015 remand instructions.  Specifically, the RO first provided the Veteran with notice of the elements of a TDIU claim in August 2015.  Next, as directed, VA obtained a medical opinion in December 2015 which addressed the functional impairment caused solely by the Veteran's service-connected disabilities.  Finally, the matter was readjudicated in a June 2016 supplemental statement of the case, as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand instructions, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16 (a).

The Veteran is service-connected for residuals of a left total knee arthroplasty with an assigned disability rating of 30 percent, effective April 22, 2004.  From October 14, 2004 to December 1, 2005, the Veteran was assigned a temporary convalescent rating of 100 percent based on left knee surgery.  The Veteran is also service-connected for residuals of a fractured right femur with an assigned disability rating of 10 percent, March 9, 2000.  Consideration for a TDIU is limited to these disabilities as the TDIU issue arose under Rice, supra, as part of the increased rating claims for these disabilities.  Accordingly, the Veteran does not meet the schedular criteria for entitlement to a TDIU.  38 C.F.R. § 4.16 (a).  

Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  38 C.F.R. § 4.16 (b).  However, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director for extraschedular consideration.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director.  Cf. Wages v. McDonald, 27 Vet. App. 233 (2015).

In this case, the Board finds that referral for extraschedular consideration is not warranted as the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected residuals of a left total knee arthroplasty and his service-connected residuals of a fractured right femur.

During a September 2006 VA examination, the Veteran reported a recurring aching pain in his right leg.  He stated that the pain can be elicited by physical activity and is relieved by rest and medication; noted as Ibuprofen 800mg.  The examiner indicated that there is no functional impairment resulting from the Veteran's residuals of his fractured right femur.  The examiner noted that the effect of the condition on the Veteran's daily activity is pain after standing for a few hours.

During a November 2006 VA examination for a right knee disability, the Veteran reported that he was a postal worker and has been assigned to light duty secondary to the severity of the knee.  The examiner noted that the Veteran ambulates with a slight limp, however does not use crutches, braces, canes, or corrective devices.

In a July 2010 Statement, the Veteran indicated that he was forced into early retirement from the post office due to the limitations in his mobility caused by the left knee traumatic arthritis and his fractured right femur.  He stated that he would take family leave for pain episodes, which lasted about two to three days and occurred about three or four times a year over the past 10 years.

During a March 2011 VA examination for a right knee disability, the Veteran reported that the symptomatology is the same for both knees.  He indicated that he will get some minor aching in his knees after spending a few hours on his feet, which he treats with Motrin.  He also indicated that he does not get any true flare-ups, has no incapacitating events, and does not use any braces or canes.  The Veteran also stated that aside from aching pain after a few hours of standing, his daily activities are not affected.  The examiner noted that the Veteran ambulates without appearance of discomfort and that both knees actively and passively produce no indication of pain, weakness, or fatigue.

During his May 2012 Travel Board hearing, the Veteran testified that he was on permanent light duty for the last ten years of his service with the Postal Service.

During an October 2012 VA examination, the Veteran reported that prolonged standing or walking aggravates his knees, climbing stairs or ladders are very difficult, and that he cannot kneel or squat.  He also indicated that he takes Vicoprofen on a daily basis for pain control and that he currently does not use any braces or cane for ambulation.  The Veteran noted that he retired from the USPS in 2009.  The examiner indicated that the Veteran's knee and/or lower leg conditions do not impact his ability to work.

During a December 2015 VA examination, the examiner noted that the Veteran's left knee has intermediate degrees of residual weakness, pain, or limitation of motion.  After physical examination, the examiner indicated that the Veteran's condition does not impact his ability to perform any type of occupational task.

Based on the foregoing evidence of record, as previously mentioned, the Board finds that referral for extraschedular consideration is not warranted as the preponderance of the evidence is against a finding that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected residuals of a left total knee arthroplasty and his service-connected residuals of a fractured right femur.  The evidence and various medical opinions of record do not indicate that the Veteran's service-connected disabilities have any functional impact on his ability to work.

Accordingly, the benefit of the doubt doctrine is not for application, and referral for extraschedular consideration is not required.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU due to the Veteran's service-connected residuals of a left total knee arthroplasty and residuals of a fractured right femur is denied.  



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


